DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0270656 Samec et al., hereinafter “Samec” in view of NPL Kessel et al., hereinafter “Kessel” (both cited previously).
Regarding claim 1, Samec discloses a method (Para 1419) for invisible targeting with light of melanopsin (See Response to Arguments section below) in one or more eyes (Para 1444) of a user (Para 1444) comprising: identification of a location of an optic disk (Para 1619 and 1897, the clinician can view features of the eye, which indicates that he/she can locate the optic disk) on a retina (Para 1897) in the one or more eyes (Para 1444); and selectively applying the light (Para 1820), configured to stimulate melanopsin (NPL will later teach this too, however, Samec could be said to stimulate melanopsin, given that applicant claims in the specification that blue light stimulates melanopsin see Para 1911 and 770. The device can also shine this light in the blind spot, see Para 1749, which is known to one of ordinary skill in the art to target melanopsin), onto the optic disc to stimulate melanopsin at the optic disc (Para 1820 and 1897).
Samec does not explicitly disclose the stimulation of melanopsin.  
However, Kessel discloses a method of stimulating a retina with blue light (See Introduction) and teaches stimulating melanopsin by targeting retinal ganglion cells (Page 1, Col. 1, lines 16-19)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specifically mention melanopsin as taught by Kessel, in the invention of Samec, in order to show the effect of blue light on the eye (Kessel; Page 3, discussion) given that Samec discloses applying blue light at an angle (Samec; Para 322) to target various portions of the eye (Samec; Para 826).
Regarding claim 2, Samec discloses the light (Para 1444 and 1911) is selected to have wavelengths (Para 1911) in a range of 360 to 540 nm (Para 1911, 440 nm - 510 nm, which falls in this range).
Regarding claim 3, Samec discloses the identification (Para 1619) comprises mapping (Para 2030) of the retina (Para 2030).
Regarding claim 4, Samec discloses the light (Para 1444) is emitted from one of an LED source (Para 1445) or a laser emitter (Para 1445 and 2030).
Regarding claim 5, Samec discloses a field of vision (Para 1747) of at least one of the eyes (Para 1747).
Regarding claim 6, Samec discloses monitoring a direction of sight (Para 1491) of the one or more eyes (Para 1444).
Regarding claim 7, Samec discloses changing composition (Para 1952) of the light (Para 1444 and 1952).
Regarding claim 8, Samec discloses selectively applying the light (Para 1444) onto other parts (Para 1897) of the one or more eyes (Para 1444).
Regarding claim 9, Samec discloses a method (Para 1419) for a treatment of myopia (Para 1476 and 1477) of a user (Para 1444) by invisible targeting with light of melanopsin (See Response to Arguments section below) in one or more eyes (Para 1444) of a user (Para 1444), the method comprising: identification of location of an optic disk (Para 1619 and 1897, the clinician can view features of the eye, which indicates that he/she can locate the optic disk) in a retina (Para 1897) in one or more eyes (Para 1444); and selectively applying light (Para 1820), configured to stimulate melanopsin (NPL will later teach this too, however, Samec could be said to stimulate melanopsin, given that applicant claims in the specification that blue light stimulates melanopsin see Para 1911 and 770. The device can also shine this light in the blind spot, see Para 1749, which is known to one of ordinary skill in the art to target melanopsin), onto the optic disc (Para 1820 and 1897) and thereby stimulate the melanopsin located at the optic disk (Para 1820).
Samec does not explicitly disclose the stimulation of melanopsin.  
However, Kessel discloses a method of stimulating a retina with blue light (See Introduction) and teaches stimulating melanopsin by targeting retinal ganglion cells (Page 1, Col. 1, lines 16-19)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specifically mention melanopsin as taught by Kessel, in the invention of Samec, in order to show the effect of blue light on the eye (Kessel; Page 3, discussion) given that Samec discloses applying blue light at an angle (Samec; Para 322) to target various portions of the eye (Samec; Para 826).
Regarding claim 10, Samec discloses a device (Para 1419) for invisible targeting with light of melanopsin (See Response to Arguments section below) in one or more eyes (Para 1444) of a user (Para 1444) comprising: a controller (Para 694 and 1433) for selecting light configured to stimulate melanopsin (NPL will later teach this too, however, Samec could be said to stimulate melanopsin, given that applicant claims in the specification that blue light stimulates melanopsin see Para 1911 and 770. The device can also shine this light in the blind spot, see Para 1749, which is known to one of ordinary skill in the art to target melanopsin); a light emitting source (Para 1445) for emitting the light (Para 1445); an identifier (Para 1619, camera imaging system) for identifying location of an optic disk (Para 1619 and 1897, the clinician can view features of the eye, which indicates that he/she can locate the optic disk) on a retina (Para 1897) in the one or more eyes (Para 1444), and an optical system (Para 1476) adapted to selectively apply the emitted light (Para 1820), configured to stimulate melanopsin (NPL will later teach this too, however, Samec could be said to stimulate melanopsin, given that applicant claims in the specification that blue light stimulates melanopsin see Para 1911 and 770. The device can also shine this light in the blind spot, see Para 1749, which is known to one of ordinary skill in the art to target melanopsin), onto the optic disk (Para 1820 and 1897) and thereby stimulate melanopsin located at the optic disk (Para 1820).
Samec does not explicitly disclose the stimulation of melanopsin.  
However, Kessel discloses a method of stimulating a retina with blue light (See Introduction) and teaches stimulating melanopsin by targeting retinal ganglion cells (Page 1, Col. 1, lines 16-19)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specifically mention melanopsin as taught by Kessel, in the invention of Samec, in order to show the effect of blue light on the eye (Kessel; Page 3, discussion) given that Samec discloses applying blue light at an angle (Samec; Para 322) to target various portions of the eye (Samec; Para 826).
Regarding claim 11, Samec discloses a field of view (Para 1747) limitation device (Para 1746 and 1747).
Regarding claim 12, Samec discloses the controller (Para 694, 1433, and 1823) is configured to select the light (Para 1444 and 1911) to have wavelengths (Para 1911) in a range of 360 to 540 nm (Para 1911, 440 nm - 510 nm, which falls in this range).
Regarding claim 13, Samec discloses the identifier (Para 1619, camera imaging system) comprises a device (Para 2030) for mapping the retina (Para 2030) of the one or more eyes (Para 1444 and 2030).
Regarding claim 14, Samec discloses the light emitting source (Para 1445) is one of an LED source (Para 1445) or a laser emitter (Para 1445 and 2030).
Regarding claim 15, Samec discloses an eye tracking system (Para 1447 and 1454) for monitoring a direction of sight (Para 1491) of the one or more eyes (Para 1444 and 2030).
Regarding claim 16, Samec discloses the light emitting source (Para 1445) is adapted to change composition (Para 1952) of the light (Para 1444 and 1952).
Regarding claim 17, Samec discloses the optical system (Para 1476) further additionally applies the emitted light (Para 1444) on to other parts (Para 1897) of the one or more eyes (Para 1444).
Regarding claim 18, Samec discloses one or more actuators (Para 1464) for changing a position of the light emitting source (Para 1464 shows changing position of the light field display and how it translates into the eye, which can be rendered obvious to change the position of the whole light emitting source).
Regarding claim 19, Samec discloses the optical system (Para 1476) is adaptive to a direction of sight (Para 1491) of the one or more eyes (Para 1444).
Regarding claim 20, measuring at least one of external parameters and internal parameters (Para 1644 and 1645) , wherein the external parameters include an environmental light level (Para 1644), time-of-flight, and daytime (Para 1003), and wherein the internal parameters include physiological factors, heart rate, temperature (Para 1256), pupil size (Para 179), eye lid position, age, size, and gender of the user; wherein the selecting of the light configured to stimulate the eye (Para 1820) based on at least one of the measured parameters and predefined parameters (Para 1003 and 361).
Samec does not explicitly disclose the stimulation of melanopsin.  
However, Kessel discloses a method of stimulating a retina with blue light (See Introduction) and teaches stimulating melanopsin by targeting retinal ganglion cells (Page 1, Col. 1, lines 16-19)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specifically mention melanopsin as taught by Kessel, in the invention of Samec, in order to show the effect of blue light on the eye (Kessel; Page 3, discussion) given that Samec discloses applying blue light at an angle (Samec; Para 322) to target various portions of the eye (Samec; Para 826).
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
Regarding the first argument discussing the preamble, examiner disagrees. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, 9, and 10. When reading the preamble in the context of the entire claim, the recitation “invisible targeting with light of melanopsin on one or more eyes of the user” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Regarding this, examiner suggests adding a step in the body of the claim that describes the invisible targeting of melanopsin with light (including how it’s done as recited by the specification) this, depending on the claim language, could overcome the current prior art. 
Regarding the argument about Samec not disclosing that light is applied onto a scotoma, examiner disagrees. Para 1749 clearly discloses that light passes through a pinhole that is used to correct vision defects, ex. Scotoma.  
Regarding the argument about Samec not disclosing selective application of light onto the optic disc, examiner also respectfully disagrees. With the way this limitation is currently disclosed, any stimulation on the optic disc can read as a selective stimulation. Samec discloses in Para 1820 that light is swept on the eye in multiple angles to detect measures from the back of the eye, including the ocular fundus, which includes the optic disc. Examiner recognizes that the prior art discusses various different methods for different procedures, but all of which disclose the emission of light onto an eye of the user, which can be performed using one single device. So therefore, even looking at Para 1749, using a pinhole to apply light can also be considered as selectively applying light onto the eye of the user.
Examiner recognizes that Samec does not discuss the stimulation of melanopsin. NPL reference Kessel was brought in, in combination with Samec, to disclose this limitation. The only motivation to do so was because Samec discloses the stimulation of the optic disc using the visible wavelength, and Kessel discloses that stimulating the eye with a visible wavelength leads to the stimulation of melanopsin. Like mentioned above, examiner suggests amending the claim body to include a step/limitation that discusses the invisible targeting of melanopsin, while clearly defining what that entails. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792